ORDER
PER CURIAM.
James Brian Daniels appeals the judgment entered upon his conviction after a jury trial of robbery in the first degree, Section 569.020, RSMo (1994), armed criminal action, Section 571.015 RSMo (1994), burglary in the first degree, Section 569.160 RSMo (1994), and sexual abuse, Section 566.100, RSMo (1994). On appeal, Daniels argues that the trial court erred in overruling his Batson challenge to the State’s use of a peremptory strike to remove an African-American veni-reperson from the jury.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgement affirmed in accordance with Rule 30.25(b).